      Case 2:21-cv-00437-KWR-KRS Document 17 Filed 08/25/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MICHAEL WARREN COX and PENNY RAY COX,

               Plaintiffs,

v.                                                          Case No. 2:21-cv-437 KWR/KRS

HARBOR FREIGHT TOOLS USA, Inc.,

               Defendant.

                ORDER ADOPTING JOINT STATUS REPORT AND
             PROVISIONAL DISCOVERY PLAN WITH MODIFICATIONS

       At the Rule 16 scheduling conference held on August 24, 2021, the Court reviewed the

parties’ Joint Status Report and Provisional Discovery Plan, and adopted it as modified by the

dates provided in the Court’s Scheduling Order, filed concurrently with this Order.

       IT IS SO ORDERED.




                                             ___________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
